                                          Case 5:18-cv-04510-BLF Document 97 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JACOB SILVERMAN,
                                  11                                                     Case No. 18-04510 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER DIRECTING PLAINTIFF
Northern District of California




                                                 v.                                      TO FILE SUPPLEMENTAL BRIEF;
 United States District Court




                                  13                                                     SETTING BRIEFING SCHEDULE
                                                                                         ON MOTION TO REOPEN TIME
                                  14     DORSEY LANE, et al.,                            TO FILE AN APPEAL
                                  15                   Defendants.
                                  16

                                  17

                                  18          On June 30, 2020, the Court granted Defendants’ motion for summary judgment,
                                  19   and entered judgment on the same day. Dkt. Nos. 90, 91. Plaintiff filed a notice of appeal
                                  20   on August 19, 2020, Dkt. No. 93, which was after the 30 days to file a notice of appeal had
                                  21   expired. See 28 U.S.C. § 2107(a). The Ninth Circuit has construed Plaintiff’s notice of
                                  22   appeal as including a motion to reopen the time to appeal pursuant to Federal Rule of
                                  23   Appellate Procedure 4(a)(6), and remanded the matter to this Court for the limited purpose
                                  24   of determining if the motion was timely filed, and to rule on the motion. Dkt. No. 96.
                                  25          Rule 4(a)(6) provides that the district court may reopen the time to file an appeal
                                  26   only if the following conditions are satisfied: (A) the court finds that Plaintiff did not
                                  27   receive notice under Federal Rule of Civil Procedure 77(d) of the entry of the judgment or
                                  28   order sought to be appealed within 21 days after entry; (B) the motion is filed within 180
                                            Case 5:18-cv-04510-BLF Document 97 Filed 12/01/20 Page 2 of 2




                                   1   days after the judgment or order is entered or within 14 days after the moving party
                                   2   receives notice under Rule 77(d) of the entry, whichever is earlier; and (C) the court finds
                                   3   that no party would be prejudiced. Fed. R. App. P. 4(a)(6).
                                   4             The Court finds more information is necessary to determine the timeliness of the
                                   5   motion and its merit. First of all, Plaintiff states that he received the court’s June 30, 2020
                                   6   order “a month approximately later.” Dkt. No. 93 at 1. However, the copy of the order
                                   7   and judgment which were mailed to Plaintiff were returned as undeliverable on September
                                   8   10, 2020. Dkt. No. 95. Accordingly, it is unclear how and when Plaintiff received notice
                                   9   of the court’s order, information which is necessary for the Court to determine whether the
                                  10   180 days or 14 days period applies under subsection (B) of Rule 4(a)(6). Therefore,
                                  11   Plaintiff shall be required to file a supplemental to the motion to reopen the time to file an
                                  12   appeal under Rule 4(a)(6), stating specifically how and when he received notice of the
Northern District of California
 United States District Court




                                  13   Court’s order and judgment. Plaintiff’s supplemental shall be filed no later than fourteen
                                  14   (14) days from the date this order is filed. Because the information should already be
                                  15   known, no extension of time will be granted with respect to this supplemental briefing.
                                  16   Plaintiff must serve a copy of his supplemental briefing on Defendants. A failure to file
                                  17   the supplemental briefing will result in the Court denying the motion as untimely.
                                  18             Defendants shall file opposition to the motion no later than seven (7) days from
                                  19   the date Plaintiff’s supplemental brief is filed. Defendants are directed to state whether
                                  20   they separately served the Court’s order and judgement on Plaintiff and the date of service,
                                  21   and whether they would be prejudiced by reopening the time for filing an appeal. A lack
                                  22   of response from Defendants shall be construed as the absence of prejudice under Rule
                                  23   4(a)(6)(C).
                                  24             IT IS SO ORDERED.
                                  25   Dated: __December 1, 2020_____                                  ________________________
                                                                                                       BETH LABSON FREEMAN
                                  26
                                                                                                       United States District Judge
                                       Order Directing Pl. to File Suppl. Brief; Briefing Sched.
                                  27   PRO-SE\BLF\CR.18\04510Silverman_brief.reopen.appeal

                                  28                                                               2
